      Case 2:12-cv-00119-LGW Document 88 Filed 06/22/20 Page 1 of 7




           In the United States District Court
           for the Southern District of Georgia
                   Brunswick Division
WARREN KING,

     Petitioner,

     v.                                          CV 2:12-119

WARDEN,
Georgia Diagnostic Prison,

     Respondent.

                                  ORDER

     This matter is before the Court on Petitioner Warren King’s

Motion to Alter or Amend Judgment under Rule 59(e) of the Federal

Rules of Civil Procedure and a Request for an Expansion of the

Certificate of Appealability (“COA”). Dkt. No. 85. His motion

specifically challenges the Order entered by this Court in January

2020 denying King’s Petition for a Writ of Habeas Corpus but

granting King a COA on certain issues (the “Habeas Order”). See

Dkt. No. 83. The Court will assume the parties’ familiarity with

the facts and procedural history of this case, which is laid out

in detail in the Habeas Order. For the reasons set forth below,

King’s motion will be DENIED.

     The only grounds for granting a motion to amend or alter

judgment   under   Rule   59(e)   are   “newly-discovered   evidence   or

manifest errors of law or fact.” United States v. Marion, 562 F.3d
      Case 2:12-cv-00119-LGW Document 88 Filed 06/22/20 Page 2 of 7



1330, 1335 (11th Cir. 2009) (quoting Arthur v. King, 500 F.3d 1335,

1343 (11th Cir. 2007)). Such a motion is not a means to “relitigate

old matters, or to raise arguments or to present evidence that

could have been raised prior to the entry of judgment.” Exxon

Shipping Co. v. Baker, 554 U.S. 471, 485 n.5 (2008). Instead, the

movant must “demonstrate why the court should reconsider its

decision and ‘set forth facts or law of a strongly convincing

nature to induce the court to reverse its prior decision.’” United

States v. Battle, 272 F. Supp. 2d 1354, 1357 (N.D. Ga. 2003)

(quoting Cover v. Wal-Mart Stores, Inc., 148 F.R.D. 294, 294 (M.D.

Fla. 1993)).

     Here, King identifies three issues that he argues merit

alterations or amendments to the Habeas Order. First, he contends

that this Court erred in failing to address the merits of certain

arguments    related   to    his       alleged   intellectual   disability.

Specifically, King argues that even though he raised several

grounds for relief in Claim II of his amended habeas petition to

this Court (the “Habeas Petition”), the Court only addressed one

of those grounds in the Habeas Order, namely, that the ‘beyond a

reasonable doubt’ standard of proof the state applied to his

intellectual disability claim at trial violated the Eighth and

Fourteenth   Amendments     to   the    United   States   Constitution   (the

“Standard of Proof Claim”).



                                        2
       Case 2:12-cv-00119-LGW Document 88 Filed 06/22/20 Page 3 of 7



      In the Habeas Order, the Court found that King’s argument

concerning the Standard of Proof Claim had been rejected by the

Eleventh Circuit and that the Court was therefore bound by that

holding. Dkt. No. 83 at 68-69. The Court further rejected the

remaining arguments in Claim II of the Habeas Petition because

“they were not briefed, and thus King [could not] satisfy his

burden.” Id. at 69. King argues that briefing on the merits of the

Habeas Petition was not necessary to obligate a court to consider

them. 1 In support, he cites to an Eleventh Circuit holding that

the habeas rules do not require a court to allow briefing before

it rules on the merits of a petition. Dkt. No. 85 at 5-6 (citing

McNabb v Comm’r Ala. Dep’t of Corr. 727 F.3d 1334, 1340 (11th Cir.

2013)).

      However, the McNabb decision was not about whether courts may

disregard arguments that petitioners fail to raise in briefing;

rather, McNabb simply addressed whether the Court may rule on

arguments raised in the petition before they are briefed. King has

not   cited   any   authority   for   the   proposition    that   courts   are

required to consider arguments abandoned in briefing. 2 Moreover,


1 King argues, in the alternative, that “the merits briefing before this Court
provided significant additional pertinent information demonstrating [his]
intellectual disability.” Dkt. No. 85 at 6. However, merely because there may
have been facts in his briefing that he might have relied upon to formulate
certain arguments does not mean those arguments were raised.
2 King also cites to Stewart v. Martinez-Villareal for the proposition that

petitioners are “entitled to an adjudication of all of the claims presented” in
an application for habeas relief. 523 U.S. 637, 643 (1998). However, this
holding was meant to address whether a district court was required to consider

                                      3
         Case 2:12-cv-00119-LGW Document 88 Filed 06/22/20 Page 4 of 7



at    least   one    circuit      court    has     held    that    “[e]ven     a   capital

defendant can waive an argument by inadequately briefing an issue.”

Fairchild v. Trammell, 784 F.3d 702, 724 (10th Cir. 2015) (quoting

Grant    v.   Trammell,      727    F.3d     1006,        1025    (10th    Cir.    2013)).

Accordingly, the Court cannot find that King has demonstrated

“manifest errors of law or fact” that would merit an altered

judgment. Marion, 562 F.3d at 1335 (internal quotations omitted).

       Furthermore, even to the extent that King was entitled to

have the Court consider his unbriefed arguments in Claim II of the

Habeas     Petition,      the     Court     finds    that        those    arguments    are

procedurally barred because King did not exhaust them at the state

level. It is well-settled that “before seeking habeas relief under

§ 2254, a petition ‘must exhaust all state court remedies available

for challenging his conviction.’” Preston v. Sec’y, Fla. Dep’t of

Corr., 758 F.3d 449, 457 (11th Cir. 2015) (quoting Lucas v. Sec’y,

Dep’t of Corr., 682 F.3d 1342, 1351 (11th Cir. 2012)). In Claim

II, King alleges that the trial Court erred in finding that he was

not intellectually disabled because the state’s only witnesses to

rebut his expert witnesses’ testimony on this topic “admitted that

his    opinion      was   based    on     flawed    testing       and    no   information

concerning adaptive functioning.” Dkt. No. 29 at 22-23. However,



a prior habeas application rather than arguments that had been abandoned in
briefing. Likewise, Cunningham v. Fla. Dep’t of Corr., on which King also
relies, did not address the distinction between claims raised in a petition and
those raised in briefing.

                                             4
       Case 2:12-cv-00119-LGW Document 88 Filed 06/22/20 Page 5 of 7



in his brief to the state habeas court, King’s only argument with

respect to his intellectual disability was the Standard of Proof

Claim. See Dkt. No. 65 at 319-33. Because his other claims were

not   alleged     before    the   state     habeas   court,    the    Court   cannot

consider them here. 3

      Next, King argues that the Court should expand the COA to

include   both     the     Standard   of    Proof    Claim    and    the   remaining

intellectual disability issues raised in Claim II of the Habeas

Petition.    As    it    concerns     the   Standard    of    Proof    Claim,   King

essentially argues that because the Supreme Court in Atkins v.

Virginia, 536 U.S. 304 (2002)—a decision that postdated his direct

appeal—found that the execution of individuals with disabilities

violated the Eighth Amendment, the state habeas court erred in

concluding that the claim was barred by res judicata. As noted

above, this Court rejected the Standard of Proof Claim in the

Habeas Order, finding that it had been rejected in Raulerson v.

Warden, an Eleventh Circuit decision that specifically addressed

the Atkins decision. Dkt. No. 83 at 68-69 (citing 928 F.3d 987

(11th Cir. 2019)). Thus, King’s argument with respect to Atkins is

nothing more than an effort to relitigate a matter already decided




3 The Court declines to consider King’s additional argument that executing him
would be a “miscarriage of justice” in light of his intellectual disability.
Dkt. No. 85 at 10. Indeed, King does not identify any particular factual or
legal error from the Habeas Order that would justify any sort of finding on his
Rule 59 motion

                                            5
      Case 2:12-cv-00119-LGW Document 88 Filed 06/22/20 Page 6 of 7



in its prior decision, which this Court declines to do. See Baker,

554 U.S. at 485 n.5.

     King argues that the Standard of Proof claim is nonetheless

sufficiently “debatable” to justify a COA, particularly because

the Raulerson decision was pending before the Supreme Court on a

petition for certiorari. Dkt. No. 85 at 14, 14 n. 5. However, on

March 30, 2020, the Supreme Court denied the petition in that case,

effectively solidifying Raulerson’s holding as the law in the

Eleventh Circuit. Raulerson v. Warden, 206 L. Ed. 2d 498 (2020).

As such, this Court cannot find that “jurists of reason could

disagree with [this Court’s] resolution of [King’s] constitutional

claims or that jurists could conclude the issues presented are

adequate to deserve encouragement to proceed further.” Buck v.

Davis, 137 S. Ct. 759, 773 (2017) (quoting Miller-El v. Cockrell,

537 U.S. 322, 327 (2003)). The Court also declines to expand the

COA for the remaining issues raised in Claim II because, as

discussed above, those issues were unbriefed in the Habeas Petition

and are otherwise procedural barred.

     Finally, King argues that the Court should expand the COA to

include   certain   ineffective   assistance   of   counsel   claims.   In

support, King points to several facts and legal contentions that

he argues show his counsel’s performance was deficient. However,

King does not contend that any of these facts are the product of


                                   6
        Case 2:12-cv-00119-LGW Document 88 Filed 06/22/20 Page 7 of 7



“newly-discovered evidence,” nor does he point to any “manifest

errors of law or fact” from the Habeas Order. Marion, 562 F.3d at

1335    (internal     quotation    omitted).      Instead,     his    argument      is

primarily a critique of several alleged errors by the state habeas

court. As noted above, the role of a Rule 59 motion is not to

“relitigate old matters, or to raise arguments or to present

evidence    that    could   have   been       raised   prior   to    the    entry   of

judgment.” Exxon Shipping Co., 554 U.S. at 485 n.5. The Court will

not    review   and   reconsider    its       entire   ineffective         assistance

analysis from the Habeas Order merely because King disagrees with

the outcome of that decision. Accordingly, King’s Motion to Alter

or Amend Judgment and Request for an Expansion of the COA is

DENIED.

       SO ORDERED, this 22nd day of June, 2020.




                                                                                _
                                     HON. LISA GODBEY WOOD, JUDGE
                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF GEORGIA




                                          7
